Citation Nr: 0921132	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Eligibility for waiver of insurance premiums under 38 
U.S.C.A. §§ 1912. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1950 to 
February 1953 and from May 1953 to April 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) and Insurance Center in 
Philadelphia, Pennsylvania. 

In May 2009, the Board granted a motion to advance this case 
on the docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran was not continuously totally disabled prior to 
his 65th birthday.


CONCLUSION OF LAW

The basic criteria for entitlement to waiver of insurance 
premiums under 
38 U.S.C.A. § 1912 have not been met.  38 U.S.C.A. §§ 1155, 
1912, 5103(a), 5103A, 5107(b) (West 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The criteria for granting a waiver of insurance premiums are 
set forth in 
38 U.S.C.A. § 1912(a) (West 2002).  This provision provides 
that payment of premiums on insurance may be waived during 
the continuous total disability of the insured, which 
continues or has continued for six or more continuous months, 
if such disability began:  (1) after the date of the 
insured's application for insurance; (2) while the insurance 
was in force under premium-paying conditions; and (3) before 
the insured's 65th birthday. 

It is important to also note that the requirements to be 
found to be "totally disabled" are different for insurance 
purposes than they are for pension or compensation purposes.  
For insurance purposes, the veteran does not have to be 
permanently disabled to waive payment of premiums; rather, he 
must only demonstrate he is totally incapable of doing his 
job due to disability continuously for six or more 
consecutive months.  38 U.S.C.A. § 1912. 

In the present case, it appears that the Veteran applied for 
and was granted an insurance policy in the face amount of 
$10,000, effective April 2000.  However, at the time of the 
effective date of the insurance policy, he was already 69 
years old.  

As it appears that the Veteran did not file an application 
for insurance until after his 65th birthday, he is time-
barred under the statutory provisions of 38 U.S.C.A. 
§ 1912, which expressly requires that he must have become 
totally disabled after his application for insurance but 
before his 65th birthday in order to be eligible for a 
waiver.  Because his application for insurance benefits was 
not filed prior to his 65th birthday, he is therefore 
statutorily precluded from entitlement to a waiver of 
insurance premiums under the applicable laws and regulations.

Moreover, even if the Veteran's application for insurance 
premiums was received prior to his 65th birthday, he is 
nonetheless ineligible for a waiver of insurance premiums 
because the evidence shows that he did not become "totally 
disabled" for insurance purposes until after his 65th 
birthday.  

In this case, although there is some speculation as to 
whether the Veteran stopped working in 2001, 2002, or 2003, 
the undisputed evidence indicates that he continued to work 
until well after his 65th birthday.  In this regard, the 
Board notes that in June 2005, he specifically indicated that 
he became "physically and mentally unable to continue to 
work after June 2003."  

However, the Veteran's wife informed the RO that he stopped 
working due to retirement in June 2002, and, in his June 2005 
application for a total disability rating based upon 
individual unemployability (TDIU), he indicated that he last 
worked full time in June 2002.  Lastly, in an undated VA PTSD 
questionnaire, he indicated he was last employed in June 
2001.

Regardless of whether the Veteran was last employed in June 
2001, 2002, or 2003, he would have been at least 70 years old 
at the time he became unable to continuously work due to a 
disability.  

The Board recognizes that in determining whether or not a 
veteran is totally disabled for purpose of waiver of 
premiums, the test is not whether the insured worked but 
whether he as able to work continuously at some gainful 
occupation without material injury to his health.  Makowski 
v. United States, 105 F. Supp. 575 (M.D. Pa. 1952); Vandver 
v. United States, 125 F. Supp. 508 (W.D. Ky. 1954), aff'd, 
232 F.2d 398 (providing that the fact that a claimant might 
have worked for substantial periods of time during which it 
was claimed he was totally and permanently disabled was not 
conclusive that he was not totally disabled and that the 
questions was instead whether he was able to follow 
continuously a substantially gainful occupation without 
material injury to his health).

Importantly, the evidence does not show, and the Veteran does 
not specifically argue, that he became too disabled to work 
prior to his 65th birthday.  Although he now, pursuant to his 
claim for benefits, stated that his disabilities, 
particularly his PTSD, became worse prior to his 65th 
birthday, and that the only reason he was not in receipt of a 
total disability rating prior to 2003 was because the VA 
claims process was slow and time-consuming, these statements 
do not change the fact that he was continuously employed for 
many years after his 65th birthday.  

The Veteran essentially argues that VA's delay in processing 
his claims caused him to postpone seeking a waiver for 
insurance benefits.  However, the Board notes that obtaining 
a 100 percent schedular rating or otherwise obtaining a 
rating for TDIU is not statutorily required to establish 
eligibility for a waiver of insurance premiums under 38 
U.S.C.A. § 1912.  Instead, the question of eligibility is 
governed by the date that he became totally disabled for 
insurance purposes.

Regardless of whether the Veteran may have been entitled to a 
higher disability rating for any of his service-connected 
disabilities at an earlier date, the evidence shows that he 
was nonetheless able to maintain continuous employment well 
beyond his 65th birthday.  As such, he did not become 
"totally disabled" for insurance purposes prior to turning 
65 and thus does not meet the basic eligibility requirements 
for establishing entitlement to a waiver of insurance 
premiums under 38 U.S.C.A. § 1912.  

Further, to the extent that he maintains that VA delay in 
processing his claim delayed his current claim for a waiver 
of insurance premiums, his argument is essentially one that 
is couched in equity, namely that it is unfair to deny his 
claim when he was unaware that his disabilities were 100 
percent disabling until a November 2005 rating decision.  
However, the Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  

In the present instance, the law clearly mandates that, in 
order to establish basic eligibility for a waiver of 
insurance premiums, a veteran must have a continuous total 
disability, which continues or has continued for six or more 
continuous months, prior to his 65th birthday.  38 U.S.C.A. § 
1912.  

Here, the Veteran turned 65 in 1996, and it is not shown or 
alleged that he was unable to follow continuously a 
substantially gainful occupation without material injury to 
his health at that time.  In fact, according to a November 
1997 VA examination, he stated that he was employed as an 
assistant principal; according to a June 2000 VA examination, 
he indicated that he was employed as an assistant principal 
at that time and was able to work as such "without 
difficulty," and, in a June 2004 VA examination, he 
testified that he retired after working in a public school 
system for 41 years, having had several positions over the 
years, including as a teacher, counselor, and truant officer.  

The undisputed evidence shows that the Veteran continued to 
work as an assistant principal until he was at least 70 years 
old.  Of particular significance, in his TDIU application, he 
expressly indicated that he had only missed 10 days of work 
from August 2001 to June 2002 due to illness prior to his 
unemployment.  

Therefore, even if his application for insurance was received 
prior to his 65th birthday, which has not been established by 
the evidence of record, he is nonetheless ineligible for a 
waiver of insurance premiums because the evidence shows that 
he did not become "totally disabled" for insurance purposes 
both after he applied for insurance and before his 65th 
birthday.

For these reasons, the Board finds that equipoise is not 
shown, and the benefit of the doubt rule does not apply.  As 
the undisputed evidence precludes the Veteran from 
eligibility for a waiver of insurance premiums as a matter of 
law, the Board is unable to grant the benefits sought.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, the Board finds that VCAA notice is not 
required because the issue involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  As such, no further 
action is required pursuant to the VCAA.


ORDER

Waiver of insurance premiums pursuant to 38 U.S.C.A. § 1912 
is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


